DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-22 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andre 7,341,286.
In regard to claim 1, Andre discloses a fitting (“for connecting a branch conduit to a liner installed in a main pipe” is considered an intended use limitation), the fitting comprising:
a fitting body having an inner end portion 64 and an outer end portion 82 spaced apart along an axis and defining a passage extending through the fitting body from the inner end portion through the outer end portion, the fitting body being configured to be inserted into the branch conduit to position the fitting at an installed position in which the fitting connects the liner to the branch conduit and the passage provides fluid communication between the interior of the liner and the branch conduit; and
a fastener 110 connected to the fitting body, wherein the fastener is configured to establish a mechanical connection between the fitting and the branch conduit as the fitting body is inserted into the branch conduit without rotating the fastener a complete revolution about the axis, and wherein the mechanical connection secures the fitting body at the installed position.
In regard to claim 2, wherein the fastener comprises a tooth 122 protruding from the fitting body.
In regard to claim 3, wherein the tooth is configured to be resiliently bent as the fitting body is inserted into the branch conduit and wherein the tooth is configured to press against the branch conduit as it resiliently rebounds in the installed position.
In regard to claim 4, wherein the tooth 122 slopes radially outward from the fitting body and toward the inner end portion 64 from the fitting body.
In regard to claim 5, wherein the tooth 122 has inner and outer major surfaces, a radially outer edge, and first and second side edges that are angularly spaced apart about a circumference of the fitting body.
In regard to claim 6, wherein the radially outer edge of the tooth is ground to define a sharp angle with at least one of the inner and outer major surfaces (the tooth edge is at a right angle to the inner and outer sides of the tooth).
In regard to claim 7, wherein the sharp angle comprises a sharp right angle (the tooth edge is at a right angle to the inner and outer sides of the tooth).
In regard to claim 8, wherein the fastener further comprises a mounting portion 72 engaged with the fitting body, wherein the mounting portion is oriented transverse to the tooth (72 is transverse to portion 110 of the tooth).
In regard to claim 10, wherein the fastener 110 is secured to the fitting body 62 without any of a discrete mechanical fastener, an adhesive bond, and a thermal bond.
In regard to claim 11, wherein the fastener comprises a plurality of teeth 122 protruding from the fitting body at locations spaced apart about the circumference of the fitting body.
In regard to claim 12, wherein each of the teeth 122 extends radially outward from the outer end portion of the fitting body 62.
In regard to claim 13, wherein the fitting body comprises a flange section 72 defining the inner end portion and a shaft section defining the outer end portion.
In regard to claim 14, further comprising a compressible gasket 76 extending around the shaft section and seated against the flange section 72.
In regard to claim 15, wherein when the fitting is in the installed position, the gasket is configured to form a fluid seal about the fitting body between the fitting body and the liner.
In regard to claim 16, wherein the mechanical connection is configured to hold the gasket in compression between the flange and the liner when the fitting is in the installed position.
In regard to claim 17, wherein the gasket 76 is resiliently compressible such that when the fitting is in the installed position the gasket imparts a spring force on the flange section that urges the fitting body inward along the axis away from the liner, wherein the fastener is configured such that the urging of the fitting body inward along the axis strengthens mechanical engagement between the fastener and the branch conduit.
In regard to claim 18, wherein the fastener comprises a tooth 122 oriented to bear against the branch conduit in response to the spring force.
In regard to claim 19, wherein the flange section has a perimeter 72 and comprises a rim portion 70 (see surface 70 is pointing to in fig. 4) that extends axially from the perimeter 72 toward the outer end portion (64 in fig. 4) of the fitting body.
In regard to claim 20, wherein the rim portion 70 extends circumferentially around a perimeter of the gasket 76.
In regard to claim 21, wherein the rim portion 70 has a height along the axis of the fitting body and the gasket 76 has a height  along the axis of the fitting body and the height of the rim portion 70 is less than the height of the gasket 76 (see fig. 4).
In regard to claim 22, wherein the rim portion 70 is configured to contain the gasket so that an entirety of the gasket 76 is radially inboard of the perimeter 70 of the flange section when the gasket is compressed.
In regard to claim 29, Andre discloses a fitting (“for connecting a branch conduit to a liner installed in a main pipe” is considered an intended use limitation), the fitting comprising:
a fitting body 62 having an axis, the fitting body comprising a shaft section defining an outer end portion of the fitting body and a flange section 70 defining an inner end portion of the fitting body, the inner and outer end portions being spaced apart along the axis and the flange section extending radially outward from the shaft section with respect to the axis, the fitting defining a passage extending through the fitting body from the inner end portion through the outer end portion, the shaft section being configured to be inserted into the branch conduit to position the fitting at an installed position in which the shaft section is received in the branch conduit and the flange section is received in the main pipe and opposes the liner, the flange section having a perimeter 72 and a rim portion70  at the perimeter, the rim portion comprising a wall extending along the axis toward the outer end portion of the fitting body; and
an annular compressible gasket 74 extending around the shaft section and seated against the flange section radially inboard of the rim portion 70 such that the rim portion overlaps a radially outward facing surface of the annular compressible gasket 76 with respect to the axis of the fitting body.
Claim(s) 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anders 2011/0083766.
In regard to claim 1, Anders discloses a fitting for connecting a branch conduit 110 to a liner 118 installed in a main pipe 112, the fitting comprising:
a fitting body 114 having an inner end portion 124 and an outer end portion spaced apart along an axis and defining a passage extending through the fitting body from the inner end portion through the outer end portion, the fitting body being configured to be inserted into the branch conduit 110 to position the fitting at an installed position in which the fitting connects the liner to the branch conduit and the passage provides fluid communication between the interior of the liner and the branch conduit; and
a fastener (130 and/or 126) connected to the fitting body, wherein the fastener is configured to establish a mechanical connection between the fitting and the branch conduit as the fitting body is inserted into the branch conduit without rotating the fastener a complete revolution about the axis, and wherein the mechanical connection secures the fitting body at the installed position (see fig. 12).
In regard to claim 24, a rehabilitated pipe system comprising the main pipe 112, the liner 118, the branch conduit 110, and the fitting 114 set forth in claim 1, wherein the fitting is at the installed position (see fig. 12).
In regard to claim 27, Anders discloses a method of connecting a branch conduit 110 to a liner 118 installed in a main pipe 112, the method comprising:
positioning a fitting 114 comprising a fitting body 120 and a fastener (130 and/or 126)  connected to the fitting body in an interior of the liner 118; and
inserting the fitting body into the branch conduit 110 without rotating the fastener a complete revolution about an axis of the fitting body,
wherein after performing said step of inserting the fitting body, the fastener mechanically connects the fitting to the branch conduit at an installed position in which the fitting connects the liner to the branch conduit.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,709,055. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming similar subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mominee, Rush, Brainard, Welch, Tweedie, Jeong, Linsey and Le Quere disclose similar fittings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679